Citation Nr: 1429251	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-25 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.  

2.  Entitlement to an initial evaluation in excess of 20 percent for stress incontinence.  

3.  Entitlement to an increased initial evaluation for a left knee strain with patellar tendonitis (hereinafter, left knee disability), evaluated noncompensably (zero percent) disabling prior to January 11, 2012, and 10 percent disabling thereafter.  

4.  Entitlement to an increased initial evaluation for a right knee strain with patellar tendonitis (hereinafter, right knee disability), evaluated noncompensably (zero percent) disabling prior to January 11, 2012, and 10 percent disabling thereafter.  

5.  Entitlement to an increased initial evaluation for bilateral pes planus, evaluated noncompensably (zero percent) disabling prior to January 11, 2012, and 10 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to January 2006, to include service in the Southwest Asia theater of operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2008, the Veteran requested a hearing before a member of the Board.  However, later that month, the Veteran withdrew her prior hearing request.  The Veteran has not requested another hearing and, therefore, her prior hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

The issues on currently on appeal, among others, were previously before the Board in December 2011, when they were remanded for further evidentiary development.  That development has been substantially completed, and the issues have been returned to the Board.  

In a September 2010 Supplemental Statement of the Case (SSOC) and a November 2012 rating decision, the VA Appeals Management Center (AMC) partially granted the Veteran's claims for increased initial evaluations for her stress incontinence (increased from zero percent disabling to 20 percent disabling, effective from January 14, 2006 - the date of the grant of service connection) as well as her right knee, left knee, and pes planus disabilities (all increased from zero percent disabling to 10 percent disabling, effective from January 11, 2012).  As these increases did not constitute a full grant of the benefits sought, the Veteran's claims for increased initial evaluations remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  Also, staged initial evaluations have been created with regard to the issues pertaining to the Veteran's right knee, left knee, and pes planus, and these issues have been recharacterized as stated on the title page.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Further, during the pendency of the appeal, the Veteran also perfected an appeal to the Board concerning claims to establish service connection for neurologic disabilities of the upper and lower extremities.  However, these claims were granted by the AMC in the November 2013 rating decision.  The Veteran has not expressed disagreement with the assigned evaluations or effective date of these awards, and thus, those issues have been resolved and are not in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

As noted by the Board in December 2011, the issues of entitlement to service connection for a dental disability and entitlement to service connection for a heart disability other than a heart murmur have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although these issues were referred to the AOJ in the Board's December 2011 decision, it appears no actions have been taken by the AOJ.  Therefore, the Board remains without jurisdiction over them and they are, again, referred to the AOJ for appropriate actions.  38 C.F.R. § 19.9(b) (2013).

In Rice v. Shinseki, the United States Court of Appeals for Veteran's Claims (the Court) held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013), that an informal claim identify the benefit sought has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  In the present case, the evidence of record, to include statements from the Veteran and her representative, does not indicate that either of her service-connected disabilities currently on appeal result in unemployability.  Accordingly, further consideration of entitlement to TDIU is not required.  


FINDINGS OF FACT

1.  The Veteran's hypertension is not manifested by blood pressure readings with a diastolic pressure reading of 100 or more, or systolic pressure of 160 or more; or a history of diastolic pressure predominantly 100 or more on continuous medication for control.

2.  The Veteran's stress incontinence is manifested by voiding dysfunction, particularly, urine leakage, which requires the use of absorbent materials which must be changed more than four times per day.  

3.  By way of an October 2012 written correspondence from the Veteran, prior to promulgation of a decision, she withdrew her appeal with regard to the issues of (1) entitlement to an increased, staged initial evaluation for a left knee disability, (2) entitlement to an increased, staged initial evaluation for a right knee disability, and (3) entitlement to an increased, staged initial evaluation for bilateral pes planus.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

2.  The criteria for a 60 percent initial evaluation for stress incontinence, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.115(a), (b), Diagnostic Code 7542 (2013).

3.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issues (1) entitlement to an increased, staged initial evaluation for a left knee disability, (2) entitlement to an increased, staged initial evaluation for a right knee disability, and (3) entitlement to an increased, staged initial evaluation for bilateral pes planus, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Letters dated in January 2006 and March 2006 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she has received private treatment for her stress incontinence or hypertension or that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in August 2006 and, as a result of the Board's December 2011 remand directive, January 2012; neither the Veteran nor her representative have argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As such, the Board's December 2011 remand directives have been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

There is no indication in the record that any additional evidence relevant to the issues of entitlement to increased initial evaluations for the Veteran's service-connected hypertension and stress incontinence is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

All the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hypertension

The Veteran's hypertension is evaluated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Board observes that the rating criteria of Diagnostic Code 7101 is successive; in other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  If any criterion is not met at any particular level, the Veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  

An initial compensable rating is not warranted for the Veteran's hypertension.  The medical evidence of record does not show any diastolic pressure reading of 100 or more or any systolic pressure readings of 160 or more, at any time during the pendency of this appeal.  See 38 C.F.R. § 4.104, Diagnostic Code 7101; see also Fenderson, 12 Vet. App. at 126.  Although the medical evidence of record shows that the Veteran's hypertension required continuous medication for control since her in-service pregnancy, a 10 percent evaluation is not warranted as a history of diastolic pressure of predominantly 100 or more is not shown.  The Board reviewed all of the Veteran's blood pressure reading since the initial diagnosis of hypertension in 2003, but none of the blood pressure since her separation from service in January 13, 2006, show a diastolic pressure reading of 100 or more.  As such, an initial compensable evaluation for hypertension is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Stress incontinence

The Veteran's service-connected stress incontinence is currently evaluated 20 percent disabling under the provisions of 38 C.F.R. § 4.155, Diagnostic Codes 7599-7542.  This hyphenated code is intended to show that the Veteran's stress incontinence was rated analogously to neurogenic bladder under Diagnostic Code 7542.  See 38 C.F.R. § 4.27 (2013) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").  Diagnostic Code 7542 provides that neurogenic bladder should be evaluated based on the criteria pertinent to voiding dysfunction.  38 C.F.R. §§ 4.115(b), Diagnostic Code 7542 (2013). 

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating for urine leakage contemplates the wearing of absorbent materials, which must be changed less than 2 times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed 2 to 4 times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a (2013).  

The Board takes particular note that the criteria for a 60 percent evaluation are disjunctive.  Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

The record reflects that, since the Veteran's in-service pregnancy, she leaks urine during stress events, such as laughing, sneezing, coughing, and jumping.  Although the Veteran reports that her bladder is grown weaker with time, she specifically denies urine leakage without the occurrence of such stress events.  She further asserts that, while she is embarrassed to buy absorbent materials at such a young age, she reports using maxi pads for urine leakage control, and these materials are changed 3 to 4 times per day and at least once during the night.  See statements from the Veteran dated in September 2007 and August 2008, a September 2010 statement from the Veteran's representative, and the January 2012 VA examination report.  

Viewing this evidence in the light most favorable to the Veteran, the Board concludes that most probative evidence reflects that the Veteran's stress incontinence requires the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a (2013).  Accordingly, the criteria for a 60 percent evaluation are demonstrated throughout the appeal period.  See 38 C.F.R. § 4.115(a); see also Fenderson, 12 Vet. App. at 126.  

The Board has also considered whether an evaluation in excess of 60 percent can be assigned during the appeal period under any applicable diagnostic criteria.  However, the only rating criteria of the genitourinary system which provide for an evaluation in excess of 60 percent are those pertaining to renal dysfunction, fistulae of the bladder or urethra, malignant neoplasms, and kidney transplants.  Although the Board has considered these criteria, they are not applicable, as the evidence does not reflect that the Veteran's stress incontinence is manifested by those diagnoses or symptoms.  

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's stress incontinence and hypertension.  The record does not reflect that the Veteran has been hospitalized due to her stress incontinence or hypertension at any time during the appeal period.  Moreover, the record reflects that neither service-connected disability on appeal has interfered with the Veteran's occupation.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  



Right knee, left knee, and bilateral pes planus

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2013) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).

By correspondences from the Veteran dated in October 2012, prior to the promulgation of a decision in the appeal, the Veteran indicated that she was satisfied with the staged, initial evaluations assigned for her service-connected right knee, left knee, and bilateral pes planus disabilities.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to the issues of (1) entitlement to an increased, staged initial evaluation for a left knee disability, (2) entitlement to an increased, staged initial evaluation for a right knee disability, and (3) entitlement to an increased, staged initial evaluation for bilateral pes planus.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed with regard to those issues.


ORDER

Entitlement to an initial compensable evaluation for hypertension is denied.  

Entitlement to a 60 percent initial evaluation for stress incontinence, but no higher, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

Entitlement to an increased initial evaluation for a left knee strain with patellar tendonitis, evaluated noncompensably disabling prior to January 11, 2012, and 10 percent disabling thereafter, is dismissed.  

Entitlement to an increased initial evaluation for a right knee strain with patellar tendonitis, evaluated noncompensably disabling prior to January 11, 2012, and 10 percent disabling thereafter, is dismissed.  

Entitlement to an increased initial evaluation for bilateral pes planus, evaluated noncompensably disabling prior to January 11, 2012, and 10 percent disabling thereafter, is dismissed.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


